Exhibit 10.4

 

FORM OF AMENDED, RESTATED

AND SUBSTITUTED VFCC NOTE

 

(a) Prior to the Facility Increase Expiration

Date, $305,000,000 and (b) on and after the

Facility Increase Expiration Date, $225,000,000,

provided, however, that the sum of Advances

Outstanding under this Note and the Swingline

Advances outstanding under the Swingline

Note shall not, in the aggregate, exceed the Facility Amount

  June 13, 2003

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT) PURCHASING
FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN
EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE INDENTURE TRUSTEE OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE
SERVICER AND THE DEAL AGENT OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SERVICER
AND THE DEAL AGENT THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO
ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID REGISTRATION
STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A REPRESENTATION BY THE
ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT PURCHASING THIS NOTE FOR, ON
BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF ERISA AND/OR SECTION 4975 OF THE
CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN SECTION 3(32) OF ERISA) OR A CHURCH
PLAN (AS DEFINED IN SECTION 3(33) OF



--------------------------------------------------------------------------------

ERISA FOR WHICH NO ELECTION HAS BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT
IS SUBJECT TO ANY FEDERAL, STATE, OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO
THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE
95–60, PTCE 96–23, PTCE 91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED
TRANSACTION EXEMPTION IS APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF
THIS NOTE BY THE ACQUIRER.

 

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

IN NO EVENT SHALL THE BORROWER (DEFINED BELOW) BE ENTITLED TO HAVE ADVANCES MADE
TO IT UNDER THIS NOTE, AND THE SWINGLINE NOTE IN AN AGGREGATE AMOUNT IN EXCESS
OF (A) PRIOR TO THE FACILITY INCREASE EXPIRATION DATE, THREE HUNDRED AND FIVE
MILLION DOLLARS ($305,000,000) AND (B) ON AND AFTER THE FACILITY INCREASE
EXPIRATION DATE, TWO HUNDRED TWENTY-FIVE MILLION DOLLARS ($225,000,000).

 

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

 

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to WACHOVIA CAPITAL MARKETS, LLC (“WCM”), as the
agent for Variable Funding Capital Corporation (the “Deal Agent”) or its or
Variable Funding Capital Corporation’s (“VFCC”) successors or assigns, the
principal sum of (a) prior to the Facility Increase Expiration Date, THREE
HUNDRED AND FIVE MILLION DOLLARS ($305,000,000) and (b) on and after the
Facility Increase Expiration Date, TWO HUNDRED TWENTY-FIVE MILLION DOLLARS
($225,000,000) or, if less, the unpaid principal amount of the aggregate loans
(“Advances”) made by VFCC to the Borrower pursuant to the Amended and Restated
Loan Funding and Servicing Agreement (as defined below), as set forth on the
attached Schedule, on the dates specified in the Amended and Restated Loan
Funding and Servicing Agreement, and to pay interest on the unpaid principal
amount of each Advance on each day that such unpaid principal amount is
outstanding at the applicable Interest Rate related to such Advance as provided
in the Amended and Restated Loan Funding and Servicing Agreement on each Payment
Date and each other dates specified in the Amended and Restated Loan Funding and
Servicing Agreement.

 

This Note is issued pursuant to the Amended and Restated Loan Funding and
Servicing Agreement, dated as of June 13, 2003 (as amended, modified, waived,
supplemented or restated from time to time, the “Amended and Restated Loan
Funding and Servicing Agreement”), by and among the Borrower, American Capital
Strategies, Ltd., as the servicer (the “Servicer”), Variable Funding Capital
Corporation, as the conduit lender, WCM, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank Minnesota,
National



--------------------------------------------------------------------------------

Association, as the backup servicer and as the collateral custodian. Capitalized
terms used but not defined in this Note are used with the meanings ascribed to
them in the Amended and Restated Loan Funding and Servicing Agreement.

 

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Amended and Restated
Loan Funding and Servicing Agreement or in any other document (to the extent
such other charges would constitute interest for the purpose of any applicable
law limiting interest that may be charged on this Note), exceeds the highest
rate of interest permissible under applicable law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be exceeded the rate of interest
under this Note shall be equal to the Maximum Lawful Rate. If at any time
thereafter the rate of interest payable under this Note is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest under this Note at the
Maximum Lawful Rate until such time as the total interest paid by the Borrower
is equal to the total interest that would have been paid had applicable law not
limited the interest rate payable under this Note. In no event shall the total
interest received by VFCC under this Note exceed the amount which VFCC could
lawfully have received had the interest due under this Note been calculated
since the date of this Note at the Maximum Lawful Rate.

 

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Amended and Restated Loan Funding and
Servicing Agreement, or in such manner or at such other address as the holder of
this Note shall have specified in writing to the Borrower for such purpose,
without the presentation or surrender of this Note or the making of any notation
on this Note.

 

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.

 

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 1.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

 

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Amended and Restated Loan Funding and
Servicing Agreement. Any portion or all of the principal amount of this Note may
be prepaid, together with interest thereon (and as set forth in the Amended and
Restated Loan Funding and Servicing Agreement, certain costs and expenses of
VFCC) at the time and in the manner set forth in, but subject to the provisions
of, the Amended and Restated Loan Funding and Servicing Agreement.

 

Except as provided in the Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.



--------------------------------------------------------------------------------

All amounts evidenced by this Note, VFCC’s making such Advance and all payments
and prepayments of the principal hereof and the respective dates and maturity
dates thereof shall be endorsed by the Deal Agent on the schedule attached
hereto and made a part hereof or on a continuation thereof which shall be
attached hereto and made a part hereof, or otherwise recorded by the Deal Agent
in its internal records; provided, however, that the failure of the Deal Agent
to make such a notation shall not in any way limit or otherwise affect the
obligations of the Borrower under this Note as provided in the Amended and
Restated Loan Funding and Servicing Agreement.

 

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by VFCC and
represented by this Note and the indebtedness evidenced by this Note.

 

This Note is secured by the security interests granted pursuant to Section 8.1
of the Amended and Restated Loan Funding and Servicing Agreement. The holder of
this Note, as agent for VFCC, is entitled to the benefits of the Amended and
Restated Loan Funding and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Amended and Restated Loan Funding and Servicing
Agreement and exercise the remedies provided for by, or otherwise available in
respect of, the Amended and Restated Loan Funding and Servicing Agreement, all
in accordance with, and subject to the restrictions contained in, the terms of
the Amended and Restated Loan Funding and Servicing Agreement. If a Termination
Event shall occur and be continuing, the unpaid balance of the principal of all
Advances, together with accrued interest thereon, shall be declared, and become
due and payable in the manner and with the effect provided in the Amended and
Restated Loan Funding and Servicing Agreement.

 

This Note is the “VFCC Note” referred to in the Amended and Restated Loan
Funding and Servicing Agreement. This Note shall be construed in accordance with
and governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

     

 



--------------------------------------------------------------------------------

 

SCHEDULE TO NOTE

 

Date of

Advance or

Repayment

--------------------------------------------------------------------------------

 

Principal

Amount of

Advance

--------------------------------------------------------------------------------

 

Principal

Amount of

Repayment

--------------------------------------------------------------------------------

  

Outstanding

Principal

Amount

--------------------------------------------------------------------------------